Citation Nr: 0630168	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, characterized as paranoid schizophrenia.

2. Entitlement to service connection for bilateral lower 
extremity disability.

3. Entitlement to service connection for residuals of an 
injury to head, with headaches.

4. Entitlement to service connection for seizures secondary 
to a gunshot wound to right side of head.




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1972 
and from December 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002 & Supp. 2006), provides 
that VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for VA benefits.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).

The veteran indicated on his VA Form 9 dated January 2005 
that he wished to testify at a Board hearing at the RO 
(Travel Board hearing).  He failed to appear at a hearing 
scheduled at the RO later that year, though there was an 
indication that he was incarcerated at the time.  In a VA 
Form 21-4138 received by the Board in August 2006, the 
veteran again requested that he be afforded a Board hearing 
at the RO.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After a hearing is 
conducted, or if the veteran  withdraws 
his hearing request or fails to report 
for the scheduled hearing, the veteran's 
claims file should be returned to the 
Board for appellate review.

The purpose of this remand is to ensure due process.  The 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 200), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


